NO. 07-10-0222-CV

                                      IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                    PANEL B

                                                JUNE 24, 2010

                                  ______________________________


                                     In re: JOHNNY HINOJOS LUNA,

                                                                            Relator

                               _________________________________

                          On Original Proceeding for Writ of Mandamus

                                 _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ

       Pending before the court is the application of Johnny Hinojos Luna, for a writ of

mandamus. The petition is a request for us to order the Honorable Ana Estevez, 251st

District Court, to act on his motion for “Nunc Pro Tunc,” wherein he claimed that he did

not receive jail time credit while awaiting trial. We dismiss the petition as moot.

       On June 14, 2010, we directed Judge Estevez to respond to relator’s petition for

mandamus. On June 18, 2010, Judge Estevez filed her response which included an

“Order Granting Jail Time Credit Nunc Pro Tunc,” wherein she granted relator’s motion

and allotted him the requested jail time credit.1




       1
           A copy of the trial court’s order is attached to this opinion.
      Accordingly, we do not reach the merits of the issues raised, and the petition for

writ of mandamus is dismissed as moot. See In re Duncan, 62 S.W.3d 333, 334 (Tex.

App.–Houston [1st Dist.] 2001, orig. proceeding).



                                                Brian Quinn
                                                Chief Justice




                                            2
3